Citation Nr: 1550888	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1. An audiometric examination performed in July 1960 at the Veteran's entrance to active service indicates bilateral impaired hearing existed at the time of his entry into active military service.

2. The Veteran's preexisting bilateral hearing loss underwent no increase in severity during his period of active service.


CONCLUSION OF LAW

Preservice bilateral hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has been afforded VA examinations in conjunction with his claim which are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for bilateral hearing loss as directly related to his period of active service.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2015).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

In the instant case, even though a May 1960 Report of Medical Examination found the Veteran's ears be clinically normal, the record does include the report of a July 1960 audiogram, which was conducted upon the Veteran's entrance to active service.  Initially, the Board observes that prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Therefore, the military audiograms in the instant case must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The report of the July 1960 audiogram reflect pure tone thresholds, converted from ASA to ISO, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
65
60
LEFT
5
--
5
70
60

Based on these audiometric readings, the Board finds the Veteran showed bilateral hearing loss upon service entrance.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  This preexisting hearing loss was clearly "noted" on the Veteran's entrance to active service.

The Board must next determine whether the Veteran's preexisting hearing loss was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995).  Should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board acknowledges the Veteran's assertion of in-service acoustic trauma.  However, there is no objective independent medical evidence that his preexisting hearing loss underwent a permanent increase in severity during service.  

In this regard, a December 1962 Report of Medical Examination reported pure tone thresholds, converted from ASA to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
55
50
LEFT
5
5
40
50
45

The clinician noted the Veteran's high frequency bilateral hearing loss, and specifically noted there was "no significant change since [the] last audiogram."  Finally, the Veteran's October 1963 Report of Medical Examination conducted in upon the Veteran's separation from active service, reported pure tone thresholds, converted from ASA to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
20
LEFT
20
15
20
25
20

Comparing the audiogram conducted at the Veteran's separation from service to that conducted at entrance, there is no evidence of an increase in severity of his preexisting bilateral hearing loss.  In fact, the results of the October 1963 audiogram does not meet the definition of hearing loss for VA purposes.  Finally, a September 2014 VA examiner noted the Veteran's preexisting hearing loss and opined that "all evidence reviewed that it is less likely as not that [the] Veteran experienced a permanent shift in hearing acuity [bilaterally] related to military service."  In light of such evidence, the Veteran has not satisfied his burden of establishing an increase in severity of his preexisting bilateral hearing loss during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of the preexisting hearing loss may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.

In making this determination, the Board has considered the report of a September 2009 VA examination, which found it less likely as not that the Veteran's current bilateral hearing loss is related to service.  However, not only did this examination rely on an insufficient rationale, but it also did not take into account the Veteran's preexisting hearing loss.  Thus, the Board affords no probative value to this examination report.  The Board has also considered an April 2009 private opinion submitted by the Veteran opining that his hearing loss is related to his military service.  However, as this opinion neither provided a rationale nor considered the preexisting level of hearing loss, the Board also affords no probative value to the April 2009 private opinion.

Finally, the Board acknowledges the Veteran's contention that he did not undergo audiometric testing at service separation, and that the audiogram results noted on the October 1963 Report of Medical Examination are fraudulent.  In support of this contention, the Veteran submitted a statement from B.W., a retired U.S. Air Force General Medical Officer and the physician who signed the Veteran's separation examination report.  In a November 2010 statement, B.W. stated that to the best of his knowledge an audiometry booth was not available at the time of the Veteran's separation from service.  In addition, B.W. notes that given the high frequency hearing loss at service entrance, and a "totally normal exam" reported on the separation examination, this strongly suggests a true audiometry test was not performed at the time of discharge and the audiometry results recorded are not reliable.

Initially, the Board observes that there is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  In this case, the Veteran's retirement examination clearly sets forth the results of an audiometric hearing test.  While the Board recognizes B.W.'s statement that to the best of his knowledge an audiometry booth was not available at the time of the Veteran's service separation over 50 years ago, the Board also observes that at the time of the Veteran's separation, B.W. signed the Report of Medical Examination and at that time did not question the audiometric findings.  

Furthermore, even assuming arguendo that the October 1963 audiometric findings are inaccurate and the Board were to afford no probative value, the Veteran still has not met his burden to show an increase in the severity of his preexisting bilateral hearing loss during service.  Again, the Board points out that a December 1962 Report of Medical Examination specifically found there to be "no significant change" since the Veteran's entrance audiogram in July 1960.

In sum, bilateral hearing loss for VA purposes was noted by a July 1960 audiogram at the Veteran's entry to active service.  Further, the evidence supports a conclusion that there was no increase in severity of the Veteran's preexisting bilateral hearing loss during service.  As such, the Veteran's claim of service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


